{¶ 28} I respectfully dissent. Assuming all of the evidentiary materials in support of summary judgment were properly before the trial court, appellee only demonstrated that an inspection conducted several hours earlier did not reveal any defects with this particular slide.
 {¶ 29} The undisputed facts are that, at the time of appellant's injury, there were no attendants at the start of the water slide or any point of the slide's descent to assist riders or monitor slide conditions. Also, it is undisputed that a mat either placed or left in a pool on the slide obstructed appellant's descent and caused a chain reaction of events leading to her injury.
 {¶ 30} Based on these facts, I cannot say that reasonable minds would reach one conclusion as to the issues here. Summary judgment was therefore, inappropriately granted.